68 U.S. 220 (____)
1 Wall. 220
GELPCKE ET AL.
v.
THE CITY OF DUBUQUE.
No. 81.
Supreme Court of United States.

*221 Mr. JUSTICE SWAYNE, after stating the difference between the case and No. 80, and quoting this act, thus delivered the opinion of the court:
"In this act it is clearly implied that cities have authority to subscribe for railroad stock, and to issue their bonds in payment of it. What is implied in a statute is as much a part of it as what is expressed. (United States v. Babbitt, 1 Black, 61.) Considering the subject in the light of these acts, we entertain no doubt that the city possessed the power to issue these bonds."
JUDGMENT REVERSED AND CASE REMANDED.